Judgment was recovered against the appellant for certain annual dues and charges which were due to the respondent corporation for the privilege of using its property and club house facilities. Judgment unanimously affirmed, with costs. The charges for the use of the respondent’s club facilities are not assessments against the stockholder or the stock but a recurring annual charge which the holder of the stock agreed to pay as long as the stock certificate is registered in his name. It follows that the question of whether the defendant resigned or not is immaterial. His obligation continued until he had, in good faith, tendered performance of his agreement, viz., to offer his stock to the plaintiff so that if it desired to exercise its option to purchase it might do so, and if it refused to purchase the stock, to offer to have the stock transferred to a purchaser reasonably satisfactory to the governing body of the club. Until this was done, he continued liable for his dues under his contract. Present — Hagarty, Johnston, Adel, Taylor and Close, JJ.